Execution Copy


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”), made this 10th day of
December 2018, is entered into by THE MEDICINES COMPANY, a Delaware corporation
with its principal place of business at 8 Sylvan Way, Parsippany, New Jersey
07054 (the “Company”), and MARK TIMNEY (the “Employee”).
W I T N E S S E T H:
WHEREAS, the Company desires to employ the Employee on the terms and subject to
the conditions set forth in this Agreement, and the Employee desires to accept
such employment.
NOW, THEREFORE, for and in consideration of the premises and the mutual
promises, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties agree as follows:
Section 1.Term of Employment. The Company hereby agrees to employ the Employee,
and the Employee hereby accepts employment with the Company, upon the terms set
forth in this Agreement, for the period commencing on December 10, 2018
(the “Commencement Date”), and ending on December 31, 2021 (such period, as it
may be renewed as provided in the following sentence, the “Employment Period”),
unless sooner terminated in accordance with the provisions of Section 4. The
Employment Period shall automatically be renewed for successive one (1) year
periods unless either the Employee or the Company provide written notice of
non-renewal to the other party at least ninety (90) days prior to the expiration
of the then-current term.
Section 2.    Title; Capacity. During the Employment Period, the Employee shall
serve as the Company’s Chief Executive Officer and have such authority, power,
duties and responsibilities as are customary for the chief executive officer of
a corporation of the size and nature of the Company, and such other authority,
power, duties and responsibilities as may be reasonably assigned to the Employee
from time to time by the Board of Directors of the Company (the “Board”), and
the Employee shall report solely to, and be subject to the supervision of, the
Board. The Employee hereby accepts such employment and agrees to undertake the
duties and responsibilities inherent in such position, such other duties and
responsibilities as the Board shall from time to time reasonably assign to him,
and service on any board of the Company or its affiliates, in each case without
additional compensation. The Employee agrees to devote his reasonable best
efforts and substantially all of his business time, attention and energies to
the business and interests of the Company during the Employment Period. The
Employee shall not engage in other business activities or perform services for
any other Person without the prior written consent of the Board; provided,
however, that without such consent, the Employee may engage in such civic,
community, education, religious, charitable or public service or participate in
industry organizations and industry events, so long as such activities do not
interfere with the Employee’s performance of his duties and obligations
hereunder. The Employee agrees to abide by the rules, regulations, instructions,
personnel practices and policies of the Company and any changes therein which
may be adopted from time


1

--------------------------------------------------------------------------------




to time by the Company. The Employee acknowledges receipt of copies of all such
rules and policies committed to writing as of the date of this Agreement.
Section 3.    Compensation and Benefits.
3.1    Salary. The Company shall pay the Employee, in monthly installments, an
annual base salary of $600,000 for the one-year period commencing on the
Commencement Date. Such annual base salary shall be subject to adjustment
thereafter as determined by the Board, but shall not be reduced without the
Employee’s consent.
3.2    Bonus. The Employee shall be eligible to receive a bonus with a target
equal to sixty-five percent (65%) of his base salary upon the achievement of
annual objectives to be approved by the Board. Such bonus target percentage
shall be subject to adjustment thereafter as determined by the Board in its sole
discretion, but shall not be reduced without the Employee’s consent. The Board
shall review the Employee’s performance and determine the amount of the bonus,
if any, to be paid to the Employee.
3.3    Fringe Benefits. The Employee shall be entitled to participate in all
other bonus and benefit programs that the Company establishes and makes
available to its employees, if any, to the extent that the Employee’s position,
tenure, salary, age, health and other qualifications make him eligible to
participate. The Employee shall be entitled to no less than four (4) weeks paid
vacation per year pursuant to the paid time off policies of the Company in
effect from time to time and to be taken at such times as may be approved by the
Board or its designee.
3.4    Reimbursement of Expenses. The Company shall reimburse the Employee for
all reasonable travel, entertainment and other expenses incurred or paid by the
Employee in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement, upon presentation by the
Employee of documentation, expense statements, vouchers and/or such other
supporting information as the Company may request in accordance with the
Company’s written policies regarding reimbursements.
3.5    Sign-On Bonus. As an inducement to the Employee to join the Company and
to assist the Employee with his anticipated costs and expenses incurred in
connection with relocating his principal work location to the Parsippany, New
Jersey, area, the Company will pay the Employee a one-time cash bonus equal to
$50,000 within thirty (30) days following the Commencement Date. If, prior to
the twenty-four (24) month anniversary of the Commencement Date, the Employee
resigns without Good Reason or the Company terminates his employment with Cause,
the Employee shall promptly repay to the Company the gross amount of the sign-on
bonus.
3.6    Equity Participation.
(a)    Employee Co-Investment. On or prior to the last day of the next open
trading window for insiders of the Company, the Employee agrees to purchase in
the open market a number of shares of Company common stock having an aggregate
fair market value on


2

--------------------------------------------------------------------------------




the date of purchase equal to five hundred thousand dollars ($500,000). The
Employee acknowledges further and agrees that in all events any disposition of
the purchased shares shall be subject to the Company’s stock ownership
guidelines applicable to senior officers of the Company, as in effect from time
to time.
(b)    Sign-on Equity Awards. On or promptly following the Commencement Date,
the Company shall grant to the Employee the following equity-based incentive
awards pursuant to the Company’s 2013 Stock Incentive Plan, as amended
(the “Plan”):  (i) four hundred fifty thousand (450,000) time-vested
Non-Statutory Stock Options (as defined in the Plan), with a per-share exercise
price equal to the Fair Market Value (as defined in the Plan), and (ii) five
hundred fifty thousand (550,000) performance-vested Non-Statutory Stock Options,
with a per-share exercise price equal to the Fair Market Value. The time-vested
options shall be granted pursuant to, and governed by, the applicable publicly
filed form of award agreement of the Company, and the performance-vested stock
options shall be granted pursuant to, and governed by, the Company’s form of
Non-statutory Stock Option Agreement as used for the Company’s April 24, 2018,
grant of corporate-milestone-based performance-vested stock options to the
Company’s senior management team.
Section 4.    Employment Termination. The employment of the Employee by the
Company pursuant to this Agreement shall terminate upon the occurrence of any of
the following, or as otherwise provided for in that certain severance agreement
to which the Employee and the Company are parties, dated as of the date hereof
(the “Severance Agreement”):
4.1    Expiration of Employment Period. Expiration of the Employment Period in
accordance with Section 1.
4.2    Termination for Cause. At the election of the Company, immediately upon
written notice by the Company to the Employee, for “Cause” (as such term is
defined in the Severance Agreement).
4.3    Death or Disability. Upon the death or Disability of the Employee. As
used in this Agreement, the term “Disability” shall mean the inability of the
Employee, due to a physical or mental disability, for a period of ninety (90)
days, whether or not consecutive, during any 360-day period to perform the
services contemplated under this Agreement. A determination of Disability shall
be made by a physician satisfactory to both the Employee and the Company,
provided that if the Employee and the Company do not agree on a physician, the
Employee and the Company shall each select a physician and these two together
shall select a third physician, whose determination as to Disability shall be
binding on all parties.
4.4    Voluntary Termination. At the election of either party, upon written
notice of termination given at least thirty (30) days prior to the termination
date.
4.5    Voluntary Termination for Good Reason. At the election of the Employee,
for “Good Reason” (as such term is defined in the Severance Agreement); provided
that, for purposes of this Agreement and the Severance Agreement, the Employee
gives the Company


3

--------------------------------------------------------------------------------




written notice of such election within sixty (60) days following the date on
which the Employee first knows, or should reasonably be expected to know, of the
Company’s taking any action that constitutes Good Reason and the Employee
terminates employment during the one-year period following the end of the thirty
(30)-day cure period described in the definition of Good Reason in the Severance
Agreement (the “Cure Period”). For the avoidance of doubt, subject to the Cure
Period, any reduction in the base salary not in accordance with Section 3.1 or
any reduction in the bonus target percentage not in accordance Section 3.2 shall
constitute Good Reason for purposes of this Agreement and the Severance
Agreement.
Section 5.    Effect of Termination.
5.1    Termination for Cause or at Election of the Employee. In the event that
the Employee’s employment is terminated for Cause pursuant to Section 4.2, or at
the election of the Employee pursuant to Section 4.4, the Company shall pay to
the Employee (i) his annual base salary earned but not yet paid through the
Termination Date, (ii) any vacation pay accrued through the Termination Date
payable pursuant to the Company’s policies in effect from time to time, (iii)
any unreimbursed business expenses incurred through the Termination Date
pursuant to the Company’s policies in effect from time to time (clauses (i) ‑
(iii) collectively referred to as the “Accrued Obligations”), and (iv) except if
the Company terminates the Employee’s employment for Cause, any bonus earned but
not yet paid prior to the Termination Date (the “Earned Bonus”). For the
avoidance of doubt, the Company will pay the Earned Bonus, if any, in accordance
with the terms of the applicable bonus plan.
5.2    Termination for Death or Disability. If the Employee’s employment is
terminated by death or because of Disability pursuant to Section 4.3, the
Company shall pay to the estate of the Employee or to the Employee, as the case
may be, the Accrued Obligations and the Earned Bonus. For the avoidance of
doubt, the Company will pay the Earned Bonus, if any, in accordance with the
terms of the applicable bonus plan.
5.3    Termination for Good Reason or at Election of Company. In the event that
the Employee’s employment is terminated by the Employee for Good Reason pursuant
to Section 4.5, or at the election of the Company pursuant to Section 4.4, the
Employee shall be entitled to any payments or benefits provided pursuant to the
provisions of the Severance Agreement. To the extent that the Employee is
required to sign a release in order to receive any payments or benefits under
the Severance Agreement, such release shall not (i) require release of any
indemnification rights or directors and officer’s insurance coverage that the
Employee may have from the Company immediately prior to the execution of the
release, (ii) require release of any payments and benefits due under the
Severance Agreement or rights already vested as of the execution of the release
under any benefit plan of the Company or (iii) contain any non-compete or
non-solicit restrictions that are in addition to those set forth in an any
agreement between the Company and the Employee that is in effect immediately
prior to the execution of the release.
Section 6.    Other Agreements. The Employee hereby represents that he is not
bound by the terms of any agreement with any previous employer or other party to
refrain from using or disclosing any trade secret or confidential or proprietary
information in the course of his employment with the Company or to refrain from
competing, directly or indirectly, with the


4

--------------------------------------------------------------------------------




business of such previous employer or any other party. The Employee further
represents that his performance of all the terms of this Agreement and as an
employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by him in
confidence or in trust prior to his employment with the Company.
Section 7.    Notices. All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party at the address shown above, or at
such other address or addresses as either party shall designate to the other in
accordance with this Section 7.
Section 8.    Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns and pronouns shall include the plural,
and vice versa.
Section 9.    Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement;
provided, however, that, for the avoidance of doubt, this Agreement does not
supersede the Severance Agreement; provided further, that as soon as practicable
following the Commencement Date, the Employee agrees to execute an Invention and
Non-Disclosure Agreement, a Non-Solicitation Agreement, and an Indemnity
Agreement, in each case in substantially the same form as executed by the
Company’s senior executives. By signing this Agreement, the Employee
acknowledges and reaffirms his obligation to keep confidential all non-public
information concerning the Company which he acquired during the course of his
employment with the Company, as stated more fully in the Invention and
Non-Disclosure Agreement, and his obligations not to compete with the Company or
to solicit or hire employees of the Company, as stated more fully in the
Non-Solicitation Agreement (provided that the placement of a general recruitment
advertisement that is not directed at employees of the Company shall not be
considered a violation of the Non-Solicitation Agreement), both of which
agreements remain in full force and effect following the termination of his
employment.
Section 10.    Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Employee.
Section 11.    Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Delaware.
Section 12.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any entity with which or into which the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of the Employee are personal and shall not be assigned by him.
Section 13.    Miscellaneous.


5

--------------------------------------------------------------------------------




13.1    Withholding. The Company may withhold from any and all amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to applicable law or regulation. Upon the Employee’s
termination of employment from the Company, the Company may also offset amounts
that the Employee owes to the Company against any amounts payable to the
Employee hereunder as permitted by law.
13.2    Section 409A. It is intended that any payment or benefit which is
provided pursuant to or in connection with this Agreement which is considered to
be a deferral of compensation within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), shall be paid and provided in a
manner, and at such time and in such form, as complies with the applicable
requirements of Section 409A of the Code. In connection with effecting such
compliance with Section 409A of the Code, the following shall apply:
(a)    Notwithstanding any other provision of this Agreement, the Company is
authorized to amend this Agreement, to void or amend any election made by the
Employee under this Agreement and/or to delay the payment of any monies and/or
provision of any benefits in such manner as may be necessary to comply, or to
evidence or further evidence required compliance, with Section 409A of the Code
(including any transition or grandfather rules thereunder); provided, that no
such amendment shall be effective without the Employee’s consent to the extent
reducing the economic value of this Agreement to the Employee (as determined on
a pre-tax basis).
(b)    Neither the Employee nor the Company shall take any action to accelerate
or delay the payment of any monies and/or provision of any benefits in any
manner which would not be in compliance with Section 409A of the Code (including
any transition or grandfather rules thereunder). Notwithstanding the foregoing:
(i)    Payment may be delayed for a reasonable period in the event that the
payment is not administratively practical due to events beyond the recipient’s
control such as where the recipient is not competent to receive the benefit
payment, there is a dispute as to the amount due or the proper recipient of such
benefit payment, additional time is needed to calculate the amount payable, or
the payment would jeopardize the solvency of the Company; and
(ii)    Payments shall be delayed in the following circumstances: (1) where the
Company reasonably anticipates that the payment will violate the terms of a loan
agreement to which the Company is a party and that the violation would cause
material harm to the Company; or (2) where the Company reasonably anticipates
that the payment will violate federal securities laws or other applicable laws;
provided that any payment delayed by operation of this clause (ii) will be made
at the earliest date at which the Company reasonably anticipates that the
payment will not be limited or cause the violations described;
provided, such delay in payment shall occur only in a manner that satisfies the
requirements of Section 409A of the Code and regulations thereunder.


6

--------------------------------------------------------------------------------




(c)    If at the time of any separation from service the Employee is a
“specified employee” (within the meaning of Section 409A of the Code) at a time
in which the Company (or successor) is a publicly traded corporation, within the
meaning of Section 409A(a)(2)(B)(i) of the Code and regulations thereunder, to
the minimum extent required to satisfy Section 409A(a)(2)(B)(i) of the Code and
regulations thereunder, any payment or provision of benefits to the Employee in
connection with his separation from service (as determined for purposes of
Section 409A of the Code) shall be postponed and paid in a lump sum on the first
business day following the date that is six (6) months after the Employee’s
separation from service (or within thirty (30) days after the date of the
Employee’s death after the Termination Date, if earlier) (the “409A Deferral
Period”), and the remaining payments due to be made in installments or
periodically after the 409A Deferral Period shall be made as otherwise
scheduled. In the event that benefits are required to be so postponed, any such
benefit may be provided during the 409A Deferral Period at the Employee’s
expense, with the Employee having a right to reimbursement from the Company
promptly after the 409A Deferral Period ends, and the balance of the benefits
shall be provided as otherwise scheduled.
(d)    References under this Agreement to the Employee’s termination of
employment shall be deemed to refer to the date upon which the Employee has
experienced a “separation from service” within the meaning of Section 409A of
the Code. All payments made under this Agreement shall constitute “separate
payments” for purposes of Section 409A of the Code. To the extent that any
reimbursements or in-kind benefits due to the Employee under this Agreement
constitute “deferred compensation” under Section 409A of the Code, any such
reimbursements or in-kind benefits shall be paid to the Employee in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).
13.3    No Waiver. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.
13.4    Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
13.5    Enforceability. In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.
Remainder of page intentionally left blank






7

--------------------------------------------------------------------------------


Execution Copy


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.
THE MEDICINES COMPANY
By: /s/ Stephen M. Rodin    
Name: Stephen M. Rodin
Title: General Counsel
MARK TIMNEY
/s/ Mark Timney    




[Signature page to Timney Employment Agreement]
Doc#: US1:12439908v6